Title: To James Madison from George Davis, 10 July 1804 (Abstract)
From: Davis, George
To: Madison, James


10 July 1804, Tunis. “The affair of the Tunisien Sandals captured by the U. States Brig Syren, as stated in the last I had the honor to address You, has not since been made the subject of farther discussion; but am well convinced, that this trifling occurrence will be hereafter the basis of an extravagant demand: a similar circumstance happen’d to the Swedes, who took a Sandal of the Island of Jerba, entering the Port of Tripoli, when blockaded by that Power—no mention was made of the circumstance here, untill the Swedes had concluded their Peace and withdrew their forces from Tripoli; when restitution was demanded by the Tunisien Government; and who also insisted that the Cargo on board said boat, was valued at 30,000 Piastres, which Sum & for said demand has actually been paid. I state this circumstance merely to shew, how far so trifling a pretext is made the subject of Serious difficulties; but am far removed from supposing that one Cent should ever be paid by us—on the contrary it is of the first importance, particularly at this moment, not only to assume, but support that decision, which is necessary to convince this Regency of Our determination, not to permit any farther abuses or violation of the Laws of Nations, even by His Excellency’s Subjects, in order that the measures in prosecution for the perfect humiliation of Our Enemy may not be thwarted—this shall be advanced by me when necessary; and supported with as much energy, as discretion, and the position of affairs will permit.
“A new Prophet, whom it is said is revolution[iz]ing Algiers, and is at this moment Master of Constantine, has given much uneasiness to this Governmt.; he is accompanied by an immense Army of Bedouins, & declares himself the enemy alone of the Turks & Jews.
“But there is a more Serious evil, which calls for the full attention of His Excy. and Council. The almost total loss of the last year’s Crop, has so far increased the price of Grain & consequent misery of the People, as to threaten not only a famine, but a civil comotion; which has evinced itself lately, by numbers being robbed, and assassinated near the City. (Grain is at this moment 150. Piastres the Caffice—the general price 50). As yet no measures have been taken by the Government to calm the clamou⟨rs⟩ of the People. We are still left in the field of conjecture as to the real intentions of Russia & the Grand Signior, with respect to Barbary; but most combine in the opinion, that an unpleasant visit will be made to the different Regencies, should not the comotions of Europe draw their attention from the first object.
“At length Naples, has felt a Spasm of energy; and its Squadron for the first time made a visit to this Port; but we cannot imagine the reasons which prevented the Admiral’s making himself Master of the whole Naval force of this Regency. On the 26th. ultimo, one Ship of the line and three frigates, entered the road of the Gouletta, shewing English Colours; (most of the Corsairs were ready for Sea, and anchored at a considerable distance from the Batteries) a frigate laid along aside of the Tunisien frigate, and commenced the attack by a general discharge of Musketry, shewing at the same time the Neapolitan flag; some of the Tunisiens on board the frigate instantly cut her Cables, while others endeavoured to make their escape by Swimming to the shore: the Tunisien frigate, drifted under the forts, receiving without any resistance, the full force of the enemy’s great Guns. She was completly equipped and ready for Sea; nine of her Crew were killed, about twenty wounded, and an equal number of Prisoners made, which were taken up by the boats of the Neapolitans: she is considerably damaged in her hull, has two shot between wind & water, and her foremast, somewhat injured. There were no Soldiers in the forts, except a few moors, who were not Sufficient to man half a dozen Guns—they notwithstanding kept up a tolerable brisk fire for nearly two hours after the Neapolitans had ceased, & untill they stood out of the roadsted. No damage was done to any of the other Corsairs, and not one captured, except a small Galiotte off Portofarine.”
